 Case 1:20-cv-00367-NT Document 8 Filed 11/20/20 Page 1 of 4          PageID #: 206




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

HUGUETTE NICOLE YOUNG,                    )
                                          )
                    Plaintiff,            )
                                          )
v.                                        ) Docket No. 1:20-cv-00367-NT
                                          )
AARON FREY, in his official capacity      )
as Attorney General of Maine,             )
                                          )
                    Defendant.            )


            ORDER ON PLAINTIFF’S MOTION TO RECONSIDER

      On October 30, 2020, I entered an order denying the Plaintiff’s motion to

proceed in forma pauperis and directing her either to pay the filing fee or refile her

motion with additional information clarifying her financial state by November 13,

2020. Memorandum and Order (ECF No. 6). On November 6, the Plaintiff filed a

“Motion to Reconsider Dismissal of Plaintiff’s Application to Proceed IFP and to

Narrow IFP Issues Ahead of a Potential Appeal” (“Pl.’s Mot. Reconsider”) (ECF No.

7). The Plaintiff has neither paid the fee nor provided additional financial

information.

      In this District, motions for reconsideration of an interlocutory order “shall

demonstrate that the order was based on a manifest error of fact or law.” D. Me. Loc.

R. 7(f); Murphy v. Corizon, No. 1:12-cv-00101-JAW, 2012 WL 5258492, at *3 (D. Me.

Oct. 24, 2012). Although the Plaintiff has not cited this standard or any other rule

that would govern her motion to reconsider, I have construed her motion liberally
    Case 1:20-cv-00367-NT Document 8 Filed 11/20/20 Page 2 of 4                      PageID #: 207




because she is proceeding pro se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam).

        In her motion to reconsider, the Plaintiff asserts that “the court summarily

denied plaintiff’s Application to Proceed IFP without addressing any of the issues,

arguments, or citations” put forth by the Plaintiff and that “[t]his action by the court

only solidified . . . that the modern day federal court system is unfairly biased against

pro se plaintiffs.” 1 Pl.’s Mot. Reconsider 2–3. The Plaintiff “requests a reconsideration

of her Application to Proceed IFP in light of the fact that plaintiff’s arguments do not

appear to have been seriously considered before being denied.” Pl.’s Mot. Reconsider

3.

        Contrary to the Plaintiff’s assertion, however, I carefully read and considered

all of her arguments prior to issuing my previous Order. Her motion to reconsider

merely repeats the very same arguments without offering any new information or

support. First, she restates her argument that the federal filing fee statute is



1        The Plaintiff surmises that “a big part of the problem is that magistrate judges and the Federal
Magistrates Act of 1968 are not only unconstitutional, but have eroded away at the federal judicial
system so that the court system is no longer being run as the Framers of the Constitution intended.”
Mot. to Reconsider Dismissal of Pl.’s Appl. to Proceed IFP and to Narrow IFP Issues Ahead of a
Potential Appeal (“Pl.’s Mot. Reconsider”) 3 (ECF No. 7). Later, the Plaintiff spends several pages
attacking the constitutionality and effectiveness of the Federal Magistrates Act, including detailing
her constitutional challenges to state-court judges in California. Pl.’s Mot. Reconsider 5–9. At one
point, she states, “This motion makes the same arguments for the federal courts, claiming that all
magistrate judges and the Federal Magistrates Act of 1968 are unconstitutional, in violation of Article
III of the U.S. Constitution, because magistrate judges are also voted on and off the bench and are
beholden to Congress and to tenured judges and specifically not individual citizens.” Pl.’s Mot.
Reconsider 7. These portions of the Plaintiff’s brief appear to be a boilerplate argument that she has
filed in numerous other courts and is untethered from the facts of this case, in which no Magistrate
Judge has been involved. See Young v. Healey, Civil Action No. 20-11832-RGS, 2020 WL 6384314, at
*1 n.2 (D. Mass. Oct. 30, 2020) (identifying nearly identical cases and pleadings filed by the Plaintiff
in ten other federal courts); Young v. James, No. 20 Civ. 8252 (PAE), 2020 WL 6572798, at *1 & n.2
(S.D.N.Y. Oct. 26, 2020) (collecting cases and noting that the Plaintiff “has filed virtually identical
complaints in at least 36 other federal courts”).

                                                   2
 Case 1:20-cv-00367-NT Document 8 Filed 11/20/20 Page 3 of 4                       PageID #: 208




unconstitutional without pointing to any legal authority or precedent. See Pl.’s Mot.

Reconsider 4. Second, while continuing to omit details of her own financial state, she

notes that the Supreme Court has held that a plaintiff need not be “absolutely

destitute” to qualify for in forma pauperis status, see Pl.’s Mot. Reconsider 4, a point

that I addressed in my prior Order. Third, she argues that the fact that she is

receiving government benefits in the form of food stamps should be sufficient to

obtain in forma pauperis status because it is dispositive in California state court—

though, again, she does not offer any facts to paint a more complete picture of her

financial state. See Pl.’s Mot. Reconsider 4–5. And, finally, the Plaintiff asserts that

the Sixth Circuit—and by extension other courts that have decided the issue—erred

in holding that 28 U.S.C. § 1915(a)(1) applies to non-prisoners. Pl.’s Mot. Reconsider

5. This point, too, was addressed in my Order, and the Plaintiff again offers no legal

authority to support her position.

       The remainder of the Plaintiff’s brief contains a series of attacks on other—

mostly unrelated—federal statutes, rules, and constitutional amendments. 2 The

Plaintiff asks the Court to certify several of these constitutional challenges to the U.S.

Attorney General pursuant to Federal Rule of Civil Procedure 5.1(b). Pl.’s Mot.

Reconsider 9–10 (asking the Court to certify constitutional challenges to 28 U.S.C. §§

1914, 1915(a)(1); Fed. R. App. P. 24; the Federal Magistrates Act; and Amendments


2        The Plaintiff also offers arguments about her standing to bring this case. See Pl.’s Mot.
Reconsider 10–13. Nevertheless, I remain skeptical that the Court has subject-matter jurisdiction over
this matter. See Young v. Healey, Civil Action No. 20-11832-RGS, 2020 WL 5995213, at *2 (D. Mass.
Oct. 9, 2020) (finding that Ms. Young lacked standing to bring a similar suit in Massachusetts); Young
v. Frosh, Civil Action No. ELH-20-2935, 2020 WL 6150952, at *4 (D. Md. Oct. 20, 2020) (finding same
in Maryland).


                                                  3
 Case 1:20-cv-00367-NT Document 8 Filed 11/20/20 Page 4 of 4               PageID #: 209




13 through 27 of the U.S. Constitution). Putting aside the irrelevancy of many of these

provisions to this case, Rule 5.1 does not require certification where a motion to

proceed in forma pauperis is denied or where a suit is dismissed for failure to comply

with a court order. See Fed. R. Civ. P. 5.1(c) (“Before the time to intervene expires,

the court may reject the constitutional challenge, but may not enter a final judgment

holding the statute unconstitutional.”); Fed. R. Civ. P. 5.1 advisory committee’s note

(2006) (“[Rule 5.1] does not displace any of the statutory or rule procedures that

permit dismissal of all or part of an action—including a constitutional challenge—at

any time, even before service of process.”); Young v. Ferguson, No. 2:20-CV-277-RMP,

2020 WL 6060875, at *2 (E.D. Wash. Oct. 14, 2020) (explaining in another case filed

by Ms. Young that Rule 5.1 “does not control . . . where dismissal without prejudice

is appropriate without proceeding further with the case because Plaintiff has failed

to pay the civil filing fee or secure a waiver of the fee requirement”).

       Because the Plaintiff has failed to comply with the Court’s prior Order and

because she offers no new facts, arguments, or legal authority to show that the Order

was a manifest error of law or fact, the Court DENIES the Plaintiff’s Motion to

Reconsider. The Plaintiff shall submit either an amended application to proceed in

forma pauperis or otherwise pay the requisite filing fee by December 4, 2020. Failure

to do so will result in dismissal of this case.


SO ORDERED.

                                                  /s/ Nancy Torresen
                                                  United States District Judge

Dated this 20th day of November, 2020.
                                             4
